Citation Nr: 9926297	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  92-02 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the C2 vertebra with traumatic arthritis of the 
cervical spine, from 10 percent, for the period preceding 
January 16, 1999.  

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the C2 vertebra with traumatic arthritis of the 
cervical spine, from 20 percent, for the period beginning 
January 16, 1999.    

3.  The propriety of the initial 10 percent rating for 
traumatic arthritis and disc disease of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to November 
1988.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted the veteran entitlement to 
service connection traumatic arthritis of the cervical spine 
and assigned a 10 percent rating and also granted entitlement 
to service connection for traumatic arthritis and disc 
disease of the lumbar spine and assigned a 10 percent rating. 

By the same November 1995 rating decision, the RO combined 
the veteran's traumatic arthritis of the cervical spine with 
his service-connected residuals of a fracture of the C2 
vertebra into one disability (service connection for 
residuals of a fracture of the C2 vertebra was granted with a 
noncompensable rating assigned in a July 1989 rating 
decision).  In the November 1995 rating decision, the RO 
determined that the one cervical spine disability was 10 
percent disabling from April 19, 1991, which was the date 
that the veteran initiated his claims for service connection 
for traumatic arthritis of the cervical spine and for an 
increased rating for residuals of a fracture of the C2 
vertebra.   

By an April 1999 rating decision, the RO increased the rating 
for the veteran's residuals of a fracture of the C2 vertebra 
with traumatic arthritis of the cervical spine to 20 percent, 
effective January 16, 1999.  

Accordingly, analysis of the veteran's claim for an increased 
rating for residuals of a fracture of the C2 vertebra with 
traumatic arthritis will be separated into two issues.  The 
first issue to be addressed will be entitlement to an 
increased evaluation for residuals of a fracture of the C2 
vertebra with traumatic arthritis of the cervical spine, from 
10 percent, for the period preceding January 16, 1999.  The 
second issue to be addressed will be entitlement to an 
increased evaluation for residuals of a fracture of the C2 
vertebra with traumatic arthritis of the cervical spine, from 
20 percent, for the period beginning January 16, 1999

The veteran's claim was before the Board in May 1997, at 
which time it was remanded for additional development.  The 
veteran's claim was before the Board again in November 1998, 
at which time it was remanded for additional development.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Based on the evidence preceding January 16, 1999, and the 
evidence beginning January 16, 1999, the veteran's limitation 
of motion of the cervical spine, to include consideration of 
his painful motion, is moderate, but not severe. 

3.  Based on the evidence preceding January 16, 1999, and the 
evidence beginning January 16, 1999, the veteran does not 
have intervertebral disc syndrome of the cervical spine that 
is severe.  

4.  Based on the evidence preceding January 16, 1999, and the 
evidence beginning January 16, 1999, the veteran does not 
have unfavorable ankylosis of the cervical spine or the 
equivalent of unfavorable ankylosis of the cervical spine.  

5.  Based on the evidence preceding January 16, 1999, and the 
evidence beginning January 16, 1999, the veteran has a 
demonstrable deformity of the cervical spine.  

6.  Based on the evidence from April 19, 1991, to the 
present, the veteran's limitation of motion of the lumbar 
spine, to include consideration of his painful motion, is 
moderate, but not severe. 

7.  Based on the evidence from April 19, 1991, to the 
present, the veteran does not have intervertebral disc 
syndrome of the lumbar spine that is severe.  

8.  Based on the evidence from April 19, 1991, to the 
present, the veteran's lumbar spine disability is manifested 
by loss of lateral motion with osteo-arthritic changes; 
however, he does not have listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of a 
fracture of the C2 vertebra with traumatic arthritis, to 
include a demonstrable deformity of the cervical spine, have 
been met for the period preceding January 16, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4,45, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5287, 
5290, 5293 (1998).

2.  The criteria for a 30 percent rating for residuals of a 
fracture of the C2 vertebra with traumatic arthritis, to 
include a demonstrable deformity of the cervical spine, have 
been met for the period beginning January 16, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4,45, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5287, 
5290, 5293 (1998).

3.  An initial rating of 20 percent for traumatic arthritis 
and disc disease of the lumbar spine for the period from 
April 19, 1991, to the present is appropriate.  38 U.S.C.A. 
§ § 1155, 5107 (b) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4,45, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was afforded a hearing before the RO in April 
1991.  The veteran described a neck and upper spine 
condition.  He stated that he did not have anything wrong 
with his lumbar spine.  (page 9).  

The veteran underwent a VA examination in August 1991.  The 
veteran complained of low back pain which was a dull pain.  
He had no leg pain associated with his back pain, and was not 
receiving treatment and had not had surgery.  He described 
more stiffness in his neck with the onset of age.  

Examination showed full range of motion of the cervical 
spine; however, the veteran was very slow to do these 
motions.  He was able to touch his chin to his chest, had 
approximately 40 degrees of extension, 60 degrees of rotation 
from side to side, and 50 degrees of lateral bend side to 
side.  Lumbar spine examination showed that the veteran could 
touch his toes.  He rose to the erect posture with a small 
amount of dyssynchronous motion.  He had extension to 10 
degrees or less of the lumbar spine.  He could ambulate, toe 
walk, and heel walk well.  Neurologic examination of the 
lower extremities was normal.  Sensory examination was 
normal.  Examination of the upper extremities was normal with 
5/5 muscle strength throughout and 2 + and symmetric triceps 
and biceps reflexes as well as intact sensation.  Assessment 
was chronic lumbar strain and chronic cervical strain, with 
normal cervical spine x-rays.  

Copies of VA x-ray reports were submitted from August 1991.   
The x-ray report of the lumbar spine indicated that it was 
within normal limits, with what appeared to be a congenital 
defect pars interarticularis L5 on the left side.  The x-ray 
report of the cervical spine indicated that the cervical 
spine was within normal limits.  

Copies of VA Medical Center treatment reports were submitted 
from April 1991 to August 1991.  They do not show treatment 
for the spine.  

The veteran submitted a statement dated March 1992.  He 
asserted that his lumbar defect was due to many years of 
military parachuting.  Regarding his cervical spine, the 
veteran indicated that lateral movement of the cervical spine 
remained restricted and painful.  He stated that the pain was 
almost constant and changed with the weather conditions.  

Copies of VA x-ray reports from February 1993 regarding the 
cervical spine indicate an anatomical deformity of the 
superior endplate of C3, stable since August 19, 1991, and 
disc narrowing at C5-C6 and C6-C7 with posterior osteophytic 
degenerative changes.  X-ray reports of the lumbosacral spine 
showed early osteoarthritic changes involving the apophyseal 
joints from L4 through S1.  

The veteran underwent a VA examination in February 1993.  
Examination showed that the veteran had normal functional 
ability of all joints and muscles without evidence of 
swelling, atrophy, tenderness, or limitation of flexion, 
extension.  Relevant impressions were osteoarthritis of the 
axial spine with disk space narrowing and osteophytic 
degenerative changes in the cervical spine and osteoarthritis 
of the lumbar and sacral spine.  

The veteran underwent a VA examination in March 1993.  The 
veteran stated that he had decreased range of motion with his 
neck since service, and that it was worsening.  He indicated 
that it was rather painful at times, and that he had problems 
turning his neck from side to side, but that the flexion and 
extension of his neck was not impaired.  He stated that he 
had some intermittent low back pain in the lumbar region as 
well..  

Examination of the cervical spine showed that the veteran had 
only 20 degrees of flexion.  He had 40 degrees of left 
rotation and only 30 degrees of rotation to the right.  His 
cervical spinal musculature was normal.  Examination of the 
lumbar spine showed nearly normal motion, but with some 
dyssyncrony when going from flexion to extension.  He did not 
have any evidence of neurological involvement.  Impression 
was post traumatic arthritis of the cervical spine with 
limited range of motion and degenerative disc disease of the 
lumbar spine.  

The veteran underwent a VA examination of his spine in March 
1996.  The veteran had complaints of low back pain.  
Examination showed that he did not have any postural 
abnormalities, or fixed deformities.  His musculature of the 
back was normal.  Range of motion testing showed forward 
flexion to 100 degrees, backward extension to 10 degrees, 
left and right lateral flexion to 20 degrees, and left 
rotation to 45 degrees, and right rotation to 40 degrees.  
The examiner commented that there was no evidence of pain on 
motion, but that he did have subjective complaints of left 
arm numbness.  The examiner commented that this was not 
appreciated on examination.  Diagnoses were degenerative 
joint disease of the lumbar and cervical spine and 
dextroscoliosis of the upper lumbar spine.  

Copies of VA x-ray reports were submitted from March 1996.  
An x-ray of the cervical spine showed that the veteran was 
diagnosed with degenerative arthritis of the cervical spine 
with degenerative disc disease at the C5-6 and 6-7 
interspaces.  An x-ray of the lumbosacral spine showed that 
the veteran was diagnosed with degenerative arthritis of the 
lumbar spine with mild dextroscoliosis.  

The veteran underwent a VA examination of his spine in August 
1997. The veteran described recent difficulty with lifting or 
pulling things.  Examination showed mild scoliosis of the 
thoracic area and good symmetry to the musculature of the 
back bilaterally with no evidence of any muscular atrophy.  
Range of motion testing showed forward flexion to 90 degrees, 
backward extension to 25 degrees, left and right lateral 
flexion to 25 degrees, and left and right rotation to 30 
degrees.  The examiner stated that the veteran appeared to 
have some discomfort upon extension.  The examiner stated 
that there was no evidence of neurological involvement.  
Diagnoses were degenerative joint disease of the lumbar and 
thoracic spine.

A VA x-ray report of the veteran's cervical spine from August 
1997 reported a reversal of normal lordotic curvature and 
degenerative disk disease at C5-C6 and C6-C7.  Also reported 
was foraminal narrowing at C5-6 and C6-7 due to osteophytes 
and facet joint disease, especially at C6 and C7 levels.  

A VA x-ray report of the veteran's lumbar spine from August 
1997 reported stable degenerative spine disease.

The veteran underwent a VA examination in April 1998.  The 
veteran noted that he had difficulty with lifting, pulling, 
and pushing things recently and progressive increase in low 
back discomfort over the past several years.  He noted that 
he was unable to sit for more than 30 minutes at a time and 
was unable to drive for extended periods of time because of 
this.  He noted a significant increase in stiffness and pain 
on a daily basis, but noted that even though he had a 
significant amount of pain, that he did not have a 
significant amount of weakness in his back.  He denied 
weakness or fatigability or lack of endurance of his back.  
He described taking at least 800 mg. of Motrin on a day to 
day basis.  

The veteran described flare-ups and increased exacerbation of 
his low back pain on a daily basis.  He stated that his 
discomfort increased in severity when he sat down to work.  
He reported that if he sat down for a half hour or more that 
his discomfort was severe, and he had to get up and walk 
around.  He described working for a computer company and 
sitting at his desk all day long, but that it was 
uncomfortable.  He said day to day activities were somewhat 
difficult due to stiffness and pain and than he was unable to 
push, pull, or lift anything more than 15-20 pounds. 

Range of motion testing showed that forward flexion of the 
lumbar spine was 90 degrees and of the cervical spine was 45 
degrees.  Backward extension was 25 degrees for both the 
lumbar and cervical spine.  Normal extension was described as 
55 degrees.  Left and right lateral flexion was 25 degrees 
for the lumbar spine and 30 degrees for the cervical spine.  
Right and left lateral rotation of the lumbar spine was 30 
degrees.  Right and left lateral rotation of the cervical 
spine was 50 degrees.  The examiner commented that the 
lateral rotation was somewhat decreased from the normal 
acceptable range of 70 degrees.  The examiner commented that 
the veteran appeared to have some discomfort upon extension 
exercise of the neck as well as the lower back, but did not 
appear to have any fatigue or weakness.  No spasms, weakness, 
or tenderness were noted.  The examiner commented that there 
was no evidence of kyphosis, scoliosis, lordosis, or muscle 
atrophy.  

X-rays indicated superior passive degenerative changes 
consistent with sclerosis of the lumbar spine and 
degenerative joint disease of the cervical spine.  

Diagnoses were degenerative joint disease of the lumbar spine 
and the cervical spine.  The examiner commented that there 
was also noted degenerative disk disease at C5 and C6 as well 
as C6 and C7.  The examiner also commented that there has 
foraminal narrowing at C5-C6 and C6-C7 due to osteophytes.  
The examiner also commented that there was some reversal of 
the normal lordotic curvature noted.  The examiner also 
commented that all of these findings were residuals of 
traumatic arthritis.  

The veteran submitted a statement dated September 1998.  The 
veteran clamed that he had a demonstrable deformity of the 
vertebral body.  The veteran described economic impact of his 
disability, in that he had to take more breaks than most 
people.  He stated that a 20 percent rating should be granted 
for constant pain in sitting, standing, and walking 
positions.  

The veteran underwent a VA examination for his bones in 
January 1999.  The veteran was not using a brace or support 
on the neck or lower back.  He took Motrin three times a day.  
The veteran stated that he had not lost time from work due to 
problems with his neck or lower back.  He complained of 
numbness and weakness in the left arm, but denied neck pain 
per se.  He stated that if he attempted to turn his head to 
either side, he experienced some discomfort but otherwise he 
had no pain.  He complained of fairly constant pain in the 
lower back on the left side which was aggravated by sitting 
for more than 30 minutes, bending and lifting.  The pain was 
in the back and did not radiate to the lower extremities.  He 
denied numbness and weakness in the lower extremities.  

Examination showed that the veteran was able to climb on and 
off the examining table without apparent pain.  He moved his 
head and neck about in a fair animated fashion.  Examination 
of the neck showed no point tenderness or spasm.  He was able 
to flex the neck at least 45 degrees and extend 15 degrees 
without apparent pain.  He complained of some pain on 
rotation or lateral bending to either side beyond 45 degrees.  
Neurological examination of the upper extremities showed that 
the deep tendon reflexes were 2+ overall.  Sensation and 
strength were normal in the right hand.  There appeared to be 
some hypesthesia on the volar aspect of the left hand 
relative to the right.  

Examination of the lower back showed that there was no list 
or scoliosis.  There was no spasm or tenderness.  The veteran 
was able to flex forward to 90 degrees without apparent pain 
and extend 15 degrees without complaints of pain.  Lateral 
bending to 15 degrees to either side was without complaints 
of pain.  Neurological examination of the lower extremities 
showed that heel and toe gait were normal.  Straight leg 
raise was negative.  The deep tendon reflexes were 2+ 
overall.  

Diagnoses were degenerative disk disease of the cervical 
spine and degenerative disk disease of the lumbar spine.  

The veteran underwent a VA neurological examination in 
January 1999.  The veteran stated that he had had left arm 
numbness for approximately 2 and 1/2 to 3 years, which had 
gradually been progressive.  The left arm numbness was 
exacerbated by holding his arm up to drive.  There was no 
associated pain, but there was associated weakness.  
Regarding interference with daily activity, the examiner 
indicated that the veteran stated that he mostly had to use 
his right hand to perform his activities of daily living.  
The examiner stated that the specific nerve root involved was 
C7-8.  

Examination showed that in general the veteran was in no 
acute distress.  Motor examination showed that the left grip 
was 4/5, interossei was 3/5, wrist flexion and wrist 
extension were 3/5.  Biceps, triceps, and shoulder abductors 
and adductors were 4+/5.  Right upper extremity was 5/5 
except for the grip which was 4/5 and the interossei were 
4/5.  There was no atrophy, no wasting, and no 
fasciculations.  Sensory examination showed that the veteran 
had decreased light touch and pinprick in the left C7-8 
dermatome.  Deep tendon reflexes were 1/4 in the biceps, 
triceps, brachioradialis, and knees and 0/4 at the ankles.  
The examiner commented that the veteran had impaired 
coordination of the left hand.  Regarding sensory and motor 
impairment by reference to the distribution of the affected 
groups, the examiner commented that the veteran had 
paresthesias and numbness in the left C7-8 dermatome.  

The examiner commented that an MRI of the cervical spine in 
October 1997 revealed degenerative joint disease of C5-6 and 
C6-7 with facet joint disease especially at C6-7.  The 
examiner commented that there was reversal of the normal 
lordotic curvature, foraminal narrowing at C5-6 and C6-7 due 
to degenerative disk disease and osteophytes. 

Diagnoses were cervical degenerative joint and disc disease 
at least as likely as not to previous neck trauma, with no 
radiculopathy, and left ulnar neuropathy etiology unknown 
without resulting to speculation.  The examiner noted that an 
EMG revealed left ulnar neuropathy.  

A copy of a treatment record from Dr. L. J. was submitted 
from February 1999.  After performing an electromyograph and 
nerve conduction study, she noted that there was a mild left 
ulnar neuropathy, but with no denervation to suggest a 
radiculopathy.  

The veteran submitted a statement dated June 1999.  The 
veteran asserted that he should be in receipt of a 40 percent 
rating for intervertebral disc syndrome.  The veteran stated 
that he had constant numbness of the left arm and hand 
coupled with decreased strength compared to the right arm and 
hand.  He stated that the loss of economic productivity from 
the disability substantiated the severity of the disability.  
The veteran stated that he had to take more breaks than most 
people at his job and that his salary reflected this lack of 
productivity.  He asserted that he should be given a 40 
percent rating for ankylosis of the lumbar spine with 
constant pain in sitting, standing or walking positions.  


Analysis

Relevant laws and regulations

Under Diagnostic Code 5003 for degenerative arthritis, the 
veteran's disability is to be rated according to limitation 
of motion of the shoulder.  Traumatic arthritis under 
Diagnostic Code 5010 is to be rated as degenerative 
arthritis.  If limitation of motion exists which is 
noncompensable, then a 10 percent rating is to be assigned.  
If there is no limitation of motion, the veteran can still be 
assigned a 10 percent rating if there is x-ray evidence of 
involvement of 2 more major joints or 2 or more minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998). 

For residuals of a fracture of a vertebra, with cord 
involvement, if the veteran is bedridden or requires long leg 
braces, then a 100 percent rating is assigned.  Without cord 
involvement, when there is abnormal mobility requiring a neck 
brace (jury mast), then a 60 percent rating is assigned.  In 
other cases rate in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body. 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1998)

Slight limitation of motion of the cervical spine is assigned 
a 10 percent disability rating.  Moderate limitation of 
motion of the cervical spine is assigned a 20 percent 
disability rating.  If severe, a 30 percent disability rating 
is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).  

A 30 percent rating can also be assigned if there is 
favorable ankylosis of the cervical spine.  A 40 percent 
rating requires unfavorable ankylosis of the cervical spine. 
38 C.F.R. § 4.71a, Diagnostic Code 5287 (1998).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating.  If severe, a 40 percent disability rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (1998).

Mild intervertebral disc syndrome is assigned a 10 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is assigned a 40 
percent disability rating.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief, warrants a 60 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability rating.  When there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent disability rating is 
assigned.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups. 

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97 (December 12, 1997).


Entitlement to an increased evaluation for service-connected 
residuals of a fracture of the C2 vertebra with traumatic 
arthritis of the cervical spine, from 10 percent, for the 
period preceding January 16, 1999.  

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran's residuals of a fracture of the C2 vertebra with 
traumatic arthritis of the cervical spine is rated 10 percent 
disabling under Diagnostic Codes 5285-5290 for the period 
preceding January 16, 1999.  However, it may be rated under 
the Code that is to his best advantage.  

As will be described below, the evidence shows that the 
veteran's 10 percent rating for his cervical spine disability 
should be increased to 20 percent disabling.  The evidence 
shows that for the period preceding January 16, 1999, the 
veteran had moderate limitation of motion of his cervical 
spine under Diagnostic Code 5290.  

Even though the veteran had what was described as full range 
of motion at his VA examination in August 1991, the evidence 
clearly shows that the veteran has some limited motion, and 
that it has increased in severity during the rating period in 
question.  In contrast to the findings in August 1991, both 
the 1993 and the 1998 examination reports show limitation of 
motion.  At the veteran's VA examination in March 1993, the 
examiner commented that the veteran only had 20 degrees of 
flexion, and 30 degrees of rotation to his right.  At the 
veteran's VA examination in April 1998, the veteran had 45 
degrees of flexion and 50 degrees of rotation of the cervical 
spine. 

The question that must be answered is whether such limitation 
of motion is slight (warranting a 10 percent rating), 
moderate (warranting a 20 percent rating), or severe 
(warranting a 30 percent rating).  The veteran's functional 
limitation of the low back due to pain on use, including 
during flare-ups, as directed in DeLuca v. Brown must also be 
considered.  The veteran has consistently described painful 
movement in his cervical spine.  

The evidence shows that with painful motion taken into 
account, the veteran's limitation of motion is more than 
slight, but not to a degree that it is severe.  In summary, 
even with painful motion considered, the veteran's limitation 
of motion is moderate, but not severe.  Thus, the veteran is 
entitled to an increased rating to 20 percent when his 
cervical spine disability is considered under Diagnostic Code 
5290.  

As the evidence does not show that the veteran has abnormal 
mobility of the cervical spine requiring a neck brace (jury 
mast), he is not entitled to a 60 percent rating for his 
cervical spine under Diagnostic Code 5285.  This code 
instructs that in other cases to rate in accordance with 
definite limited motion or muscle spasm.  As the evidence 
shows that the veteran has a demonstrable deformity of the 
vertebral body (VA x-ray report from February 1993 noted an 
anatomical deformity of the superior endplate of C3), he is 
entitled to an additional 10 percent rating under Diagnostic 
Code 5285.  

As this 10 percent rating should be added to the 20 percent 
rating for limitation of motion of the cervical spine 
discussed above, the veteran is entitled to an increased 
rating to 30 percent for residuals of a fracture of the C2 
vertebra with traumatic arthritis, to include a demonstrable 
deformity of the cervical spine for the period preceding 
January 16, 1999.

The veteran is not entitled to an increased rating to 40 
percent for his cervical spine disability under Diagnostic 
Code 5287 for unfavorable ankylosis for the period preceding 
January 16, 1999.  The evidence does not show that the 
veteran has any ankylosis, either favorable (for a 30 percent 
rating), or unfavorable (for a 40 percent rating).  
Accordingly, even with painful motion and the factors in 
38 C.F.R. § 4.40 and 4.45 considered, the evidence does not 
show that the veteran has the equivalent of unfavorable 
ankylosis of the cervical spine to warrant a 40 percent 
rating for the period preceding January 16, 1999.

The veteran is not entitled to a 40 percent rating for the 
period preceding January 16, 1999, when his cervical spine 
disability is considered under Diagnostic Code 5293 for 
intervertebral disc syndrome.  Although VA x-ray reports from 
March 1996 and August 1997 showed that the veteran had 
degenerative disc disease at C5-6 and C6-7, VA examinations 
have consistently found normal neurological examinations.  At 
the veteran's August 1991 VA examination, his upper 
extremities were normal.  At the veterans' March 1996 VA 
examination, he complained of left arm weakness; however, 
this was not appreciated on examination.  

The evidence shows that the veteran has intervertebral disc 
syndrome of the cervical spine; however, with the lack of 
neurological findings at the VA examinations, even when the 
factors in 38 C.F.R. § 4.40 and 4.45 are considered pursuant 
to the December 1997 VA General Counsel opinion, the evidence 
does not show that the veteran's intervertebral disc syndrome 
is severe with recurring attacks and intermittent relief.  
VAOPGCPREC 36-97 (December 12, 1997).  Thus, the evidence 
does not show that the veteran is entitled to a 40 percent 
initial rating for the period preceding January 16, 1999, 
when his disability is considered under Diagnostic Code 5293.  

Based on the foregoing, the veteran is entitled to an 
increased rating to 30 percent for his cervical spine 
disability, to include a demonstrable deformity of the 
cervical spine, for the period preceding January 16, 1999. 
38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 
5003, 5010, 5285, 5290, 5293 (1998).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's cervical spine disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


Entitlement to an increased evaluation for service-connected 
residuals of a fracture of the C2 vertebra with traumatic 
arthritis of the cervical spine, from 20 percent, for the 
period beginning January 16, 1999.

The veteran's claim for increased compensation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran's service connected cervical spine disorder is 
presently rated 20 percent disabling under Diagnostic Codes 
5285-5290; however, it may be rated under the Code that is to 
his best advantage.  

As will be described below, the evidence shows that the 
veteran is not entitled to an increased rating from 20 
percent for his cervical spine disability.  The evidence 
shows that for the period beginning January 16, 1999, the 
veteran has not had severe limitation of motion of his 
cervical spine under Diagnostic Code 5290.  

At the veteran's VA examination for his bones in January 
1999, he was able to flex the neck at least 45 degrees and 
extend 15 degrees without apparent pain.  He complained of 
some pain on rotation or lateral bending to either side 
beyond 45 degrees.  Although the veteran indicated that he 
experienced some discomfort when attempting to turn his head 
side to side, he specifically denied neck pain per se..  

The question that must be answered is whether such limitation 
of motion is slight (warranting a 10 percent rating), 
moderate (warranting a 20 percent rating), or severe 
(warranting a 30 percent rating).  The veteran's functional 
limitation of the low back due to pain on use, including 
during flare-ups, as directed in DeLuca v. Brown must also be 
considered.  Compared to the veteran's April 1998 VA 
examination, the veteran's limitation of extension has 
decreased from 25 degrees to 15 degrees, and his rotation has 
decreased from 50 degrees to 45 degrees.  However, his 
lateral bending has improved from 30 degrees to 45 degrees, 
while his flexion has remained the same.  

The evidence shows that with painful motion taken into 
account, the veteran's limitation of motion is still 
moderate.  In summary, even with painful motion considered, 
the veteran's limitation of motion is moderate, but not 
severe.  However, as noted in the above discussion for an 
increased evaluation for the residuals of a fracture of the 
C2 vertebra with traumatic arthritis of the cervical spine 
for the period preceding January 16, 1999, the veteran is 
entitled to an additional 10 percent rating under Diagnostic 
Code 5285 for a demonstrable deformity of the cervical 
vertebral body.  

Thus, with the additional 10 percent rating, the veteran is 
entitled to an increased rating to 30 percent for his 
cervical spine disability, to include a demonstrable 
deformity under Diagnostic Codes 5285-5290 for the period 
beginning January 16, 1999. 

The veteran is not entitled to an increased rating to 40 
percent for his cervical spine disability under Diagnostic 
Code 5287 for unfavorable ankylosis for the period beginning 
January 16, 1999.  The evidence does not show that the 
veteran has any ankylosis, either favorable (for a 30 percent 
rating), or unfavorable (for a 40 percent rating).  
Accordingly, even with painful motion and the factors in 
38 C.F.R. § 4.40 and 4.45 considered, the evidence does not 
show that the veteran has the equivalent of unfavorable 
ankylosis of the cervical spine to warrant a 40 percent 
rating.  

The veteran is not entitled to a 40 percent rating when his 
cervical spine disability is considered under Diagnostic Code 
5293 for intervertebral disc syndrome.  Although the veteran 
was diagnosed with degenerative disc disease of the cervical 
spine at his VA examination in January 1999, the evidence 
does not show that such degenerative disk disease is severe.  
Although the veteran has complained of left arm pain and 
numbness, at the veteran's neurological examination in 
January 1999, the examiner specifically stated that the 
veteran did not have radiculopathy, but that he had left 
ulnar neuropathy, etiology unknown without resulting to 
speculation.  Similarly, a private treatment record from 
February 1999 indicated that there was a mild left ulnar 
neuropathy, but with no denervation to suggest a 
radiculopathy.  

The evidence shows that the veteran has intervertebral disc 
syndrome of the cervical spine; however, even when the 
factors in 38 C.F.R. § 4.40 and 4.45 are considered pursuant 
to the December 1997 VA General Counsel opinion, the evidence 
does not show that the veteran's intervertebral disc syndrome 
is severe with recurring attacks and intermittent relief.  
VAOPGCPREC 36-97 (December 12, 1997).  Specifically, at the 
veteran's January 1999 VA examination, the examiner noted 
that the veteran did not have radiculopathy.  Similarly, Dr. 
L. J. indicated in February 1999 that nerve studies did not 
show denervation to suggest a radiculopathy.  While left 
ulnar neuropathy was noted at the January 1999 VA examination 
and by Dr. L. J., the examiner at the VA examination stated 
that the etiology of the left ulnar neuropathy was not clear.  
Without evidence of neurological findings due to the 
intervertebral disc syndrome of the cervical spine, the 
evidence does not show that the veteran is entitled to a 40 
percent rating for the period beginning January 16, 1999, 
when his disability is considered under Diagnostic Code 5293.  

Based on the foregoing, the veteran is entitled to an 
increased rating to 30 percent for his cervical spine 
disability to include a demonstrable deformity of the 
cervical spine for the period after January 16, 1999. 
38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 
5003, 5010, 5285, 5290, 5293 (1998).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's cervical spine disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


The propriety of the initial 10 percent rating for traumatic 
arthritis and disc disease of the lumbar spine. 

The veteran claims that the 10 percent initial rating 
assigned for his service-connected disability was not proper.  
This claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for his low back 
disability.  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all of 
the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

The veteran's service connected low back disorder is 
presently rated 10 percent disabling under Diagnostic Codes 
5010-5293.  However, it may be rated under the Code that is 
to his best advantage.  

As will be described below, the evidence shows that the 
veteran's initial 10 percent rating for his low back 
disability was not proper, and that it should be increased to 
20 percent disabling.  The evidence shows that for the period 
from April 19, 1991, to the present, the veteran has had 
moderate limitation of motion of his lower back under 
Diagnostic Code 5292.  

Even though the veteran had what was described as normal 
range of motion at VA examinations in February and March 
1993, the evidence clearly shows that the veteran has some 
limited motion.  At the veteran's VA examination in April 
1998, forward flexion was 90 degrees, backward extension was 
25 degrees, left and right lateral flexion were 25 degrees, 
and right and left lateral rotation were 30 degrees.  At the 
veteran's VA orthopedic examination in January 1999, forward 
flexion was 90 degrees, extension was 15 degrees, and lateral 
bending was 15 degrees on both sides.  

The question that must be answered is whether such limitation 
of motion is slight (warranting a 10 percent rating), 
moderate (warranting a 20 percent rating), or severe 
(warranting a 40 percent rating).  The veteran's functional 
limitation of the low back due to pain on use, including 
during flare-ups, as directed in DeLuca v. Brown must also be 
considered.  There was no evidence of pain on motion at the 
VA examination in March 1996.  At the VA examination in April 
1998, the veteran appeared to have some discomfort upon 
extension of the lower back; however, at the VA examination 
in January 1999, the veteran did his range of motion testing 
without complaints of pain. 

The evidence shows that with painful motion taken into 
account, the veteran's limitation of motion is more than 
slight (which is what the initial rating determined it was), 
but not to a degree that it is severe.  In summary, even with 
painful motion considered, the veteran's limitation of motion 
is moderate, but not severe.  Thus, an initial rating of 20 
percent is proper for the veteran's low back disability when 
his disability is considered under Diagnostic Code 5292.  

The veteran is not entitled to a 40 percent rating when his 
low back disability is considered under Diagnostic Code 5295 
for lumbosacral strain.  Applying all of the criteria under 
Diagnostic Code 5295 to the evidence of record shows only 
that the veteran has loss of lateral motion with osteo-
arthritic changes.  Specifically, a VA x-ray report from 
March 1993 showed osteoarthritis of the lumbar spine.  Also, 
at the VA examination in April 1998, the veteran had loss of 
lateral motion. 

The evidence does not show that the veteran has listing of 
the whole spine to the opposite side.  At the veteran's April 
1998 VA examination, there was no evidence of kyphosis, 
scoliosis, or lordosis.  At the veteran's January 1999 VA 
examination, there was no list or scoliosis.  Also, the 
evidence does not show that the veteran has a positive 
Goldthwaite's sign.   

The evidence also does not show marked limitation of forward 
bending in the standing position.  At the veteran's August 
1991 VA examination, he was able to touch his toes.  At his 
March 1993 VA examination he had normal range of motion, and 
at his April 1998 VA examination, he could forward flex all 
the way to 90 degrees.  The evidence also does not show 
narrowing or irregularity of joint space.  The numerous x-ray 
reports do not show such findings.  The evidence also does 
not show abnormal mobility on forced motion.  This was not 
shown at the veteran's VA examinations, nor has the veteran 
alleged that he has such abnormal mobility.  Accordingly, the 
evidence does not show that the veteran's initial rating 
should have been higher than 20 percent when his disability 
is considered under Diagnostic Code 5295.

The veteran is not entitled to a 40 percent rating when his 
low back disability is considered under Diagnostic Code 5293 
for intervertebral disc syndrome.  Although the veteran was 
diagnosed with degenerative disc disease of the lumbar spine 
at his January 1999 VA examination, VA examinations have 
consistently found normal neurological examinations.  At the 
veteran's August 1991 VA examination, his neurological and 
sensory examinations of the lower extremities was normal.  At 
the veteran's March 1993 and August 1997 VA examinations, the 
examiner commented that there was no evidence of neurological 
involvement.  Similarly, at the veteran's January 1999 VA 
examination, the veteran stated that the pain in his back did 
not radiate into his lower extremities and he denied numbness 
and weakness in the lower extremities.  Neurological 
examination was normal.  

The evidence shows that the veteran has intervertebral disc 
syndrome; however, with the lack of neurological findings at 
the VA examinations, even when the factors in 38 C.F.R. 
§ 4.40 and 4.45 are considered pursuant to the December 1997 
VA General Counsel opinion, the evidence does not show that 
it is severe with recurring attacks and intermittent relief.  
VAOPGCPREC 36-97 (December 12, 1997).  Thus, the evidence 
does not show that the veteran is entitled to a 40 percent 
initial rating when his disability is considered under 
Diagnostic Code 5293.  

Based on the foregoing, the veteran's initial rating for his 
low back disability is increased to 20 percent for the entire 
period from the grant of service connection to the present.  
38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 
5003, 5010, 5292, 5293, 5295 (1998).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's low back disability.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  


ORDER

Entitlement to an increased rating to 30 percent for 
residuals of a fracture of the C2 vertebra with traumatic 
arthritis of the cervical spine, to include a demonstrable 
deformity of the cervical spine, for the period preceding 
January 16, 1999, is granted.  

Entitlement to an increased rating to 30 percent for 
residuals of a fracture of the C2 vertebra with traumatic 
arthritis of the cervical spine, to include a demonstrable 
deformity of the cervical spine, for the period beginning 
January 16, 1999, is granted.  

The initial rating assigned for traumatic arthritis and disc 
disease of the lumbar spine is increased to 20 percent for 
the period from April 19, 1991, to the present.  






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







